Citation Nr: 1826553	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a left rotator cuff tear.

3.  Entitlement to a compensable disability rating for actinic keratosis.

4.  Entitlement to service connection for tinea pedis and tinea cruris. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for disability of the left knee, to include arthritis, and to include as secondary to service-connected right knee disability.

7.  Entitlement to service connection for bilateral forearm and elbow tendonitis.  

8.  Entitlement to service connection for cubital tunnel syndrome affecting both elbows and both hands.

9.  Entitlement to service connection for degenerative arthritis of both hands. 

10.  Entitlement to service connection for a cyst of the buttocks.

11.  Entitlement to service connection for a low back disability, to include a herniated disc.

12.  Entitlement to service connection for sciatic radiculopathy of both legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran has had extensive service with the Air Force Reserves, to include periods of active duty from June 1981 to June 1985, February 1991 to July 1991, October 2001 to September 2002, February 2003 to February 2004, and from December 2005 to April 2006.  He retired from the Air Force Reserves on account of medical disqualification in November 2014.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of September 2009, May 2014, and October 2015.  In June 2017, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge held in San Antonio, Texas.  The Veteran also waived initial RO consideration of all evidence submitted by himself and his representative subsequent to the hearing.  

The issues of entitlement to an increased disability rating for actinic keratosis; and entitlement to service connection for tinea, bilateral hearing loss, disability of the left knee, bilateral forearm elbow tendonitis, cubital tunnel syndrome affecting both elbows and both hands, degenerative arthritis of both hands, a cyst of the buttocks, a low back disability, and sciatic radiculopathy of both legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the June 2017 hearing on appeal, prior to promulgation of a Board decision, the Veteran requested to withdraw the appeal for entitlement to service connection for sleep apnea.

2.  The Veteran tore his left rotator cuff during active training in August 1999.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for sleep apnea by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  Service connection for residuals of a left rotator cuff tear is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim 

At the time of the June 2017 hearing on appeal, the Veteran, after consultation with his representative, confirmed that he wished to withdraw the active appeal for entitlement to service connection for sleep apnea.  This sworn testimony was reduced to writing in the hearing transcript.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Analysis

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, as it pertains to the issues decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training.  Service connection is generally not legally merited when a disability first shown on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases such as arthritis and sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

However, presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or by an injury incurred or aggravated in the line of duty during INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

	Residuals of a left rotator cuff tear

The Veteran asserts he injured his left shoulder in August 1999 when he was performing active duty training over the weekend of August 28th and August 29th.  A Record of Injury Form which the Veteran completed on September 3rd, 1999, reflects that he was opening an engine cowling at the Orlando International Airport on August 28th, when he heard his left shoulder pop and it had been hurting since then.  He noted that no military medical facility was available at the time.  He reported for medical evaluation on September 3, 1999.  The Record of Injury Form is signed by a medical officer who was a captain in the Air Force Medical Corps and reflects the assessment that the Veteran had sustained a left shoulder rotator cuff tear.

The accompanying clinical report shows the clinical findings upon which the assessment was based, including the sudden pop and pain in the shoulder, with no dislocation and some short-lived numbness.  Upon examination, the Veteran manifested no left shoulder deformity, but decreased range of motion, decreased strength, and pain with internal rotation and overhead movement.  The Veteran was instructed to go for physical therapy.  

Recently-submitted personnel documents confirm that the Veteran was performing active duty for training the weekend of August 28th and August 29th 1999.  

The evidence is not in dispute.  The Veteran sustained an injury to his left shoulder, while performing active duty for training.  The injury resulted in a torn left rotator cuff.  Service connection is therefore warranted for all current residuals of this injury.  In this regard, the RO may wish to obtain medical confirmation of all present residuals and the severity of such residuals prior to assigning a disability rating.  We note that the report of the March 2009 VA examination reflects a diagnosis of left bicipital tendonitis.

The evidence supports the claim for entitlement to service connection for residuals of a left rotator cuff tear and the benefit sought is granted.


ORDER

The appeal for entitlement to service connection for sleep apnea is dismissed.

Service connection for residuals of a left rotator cuff tear is granted, subject to the laws and regulations governing the award of service connection.


REMAND

There are outstanding medical records which have not yet been obtained for review by adjudicators.  The Veteran receives medical care from the VA and also from the Air Force in his capacity as a retired Air Force member.  Additionally, the record currently does not contain Air Force documentation regarding the Veteran's retirement from the Reserves on account of medical disqualification in November 2014.  These records must be obtained prior to further review as to the remaining issues on appeal.   

With regard to the medical and legal questions involved in this case, the Board observes that the Veteran served on active duty for a total of seven years between 1981 and 2006; or approximately seven years of total active duty out of a twenty-five year period when he was associated with the Air Force Reserves.  To complicate matters further, his civilian job was very similar to his military job, involving many of the same duties and exposures.  

It is important to emphasize that for the purposes of this appeal, service connection is only appropriate for disabilities which had their inception or can be legally presumed to have had their inception during active duty.  Current disability arising from injuries occurring during active duty for training may also be service-connected.  However, residuals of injury or disease occurring while the Veteran was working at his civilian job may not be service-connected, even though the Veteran may have been performing the exact action or duty that he also performed while on active service.  The question of the Veteran's status at a particular time is therefore paramount to the analysis to be undertaken regarding his claims for service connection.  

Skin disabilities

A service treatment record dated in April 2002, while the Veteran was on active duty, reflects complaints and treatment for a groin rash.  According to the report of the March 2009 VA examination, no rash was noted at that time, and the examiner deemed the Veteran's prior tinea cruris and tinea pedis had resolved.  However, the Veteran has testified that he continues to have such a rash.

During the hearing on appeal, the Veteran testified that he was having chronic pain related to his tinea.  He also related that he was scheduled to see a VA dermatologist later in June 2017.  He stated that he had had three different actinic keratoses surgically removed since his 2006 discharge from service.  Review of the record reveals that he has not been examined for impairment related to actinic keratosis since 2009, which is inadequate in light of his testimony that the disability has worsened.  Therefore, with regard to both of the skin-related issues on appeal:  service connection for tinea and a compensable disability rating for actinic keratosis, the Board determines that additional evidentiary development is necessary.  The Veteran and his representative have specifically requested a VA dermatological examination for these two skin disabilities.  Updated medical records must be obtained and another VA examination is required.  

Bilateral hearing loss

The Veteran's noise exposure in service is conceded due to his occupational specialty.  Service connection for tinnitus resulting from acoustic trauma has been granted.  The RO has denied the hearing loss claim on the basis that the Veteran is not shown to have a hearing loss disability for VA purposes.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Although the record currently indicates that the Veteran does not have a current hearing loss disability for VA purposes, medical records indicate that he is currently being evaluated and/or treated for hearing loss concerns at Lackland Air Force Base.  In an abundance of caution, the Board will remand for updated records, to determine whether the Veteran has a current disability.  

Left knee disability

According to the Veteran's medical records, it appears he initially injured his left knee in 1992 or 1993, in between two periods of active duty.  During the hearing on appeal, however, the Veteran raised the theory of entitlement to service connection for left knee disability as secondary to, or aggravated by, his service-connected right knee disability.  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The RO has not yet had a chance to review this theory of entitlement, and the available medical evidence does not resolve this question.  Therefore, upon remand, medical examination and opinion should be obtained so that the RO can render an initial determination as to this theory of entitlement.  

Tennis elbow/cubital tunnel syndrome

The Veteran's active duty service treatment records reflect multiple complaints of elbow pain, and physical therapy for it.  The March 2009 VA examination report reflects neuralgia in the left ulnar nerve distribution and arthritis in both elbows and the examiner declined to render a diagnosis of cubital tunnel syndrome for either elbow.  

After the outstanding medical records are received, a medical examination with an informed nexus opinion should be obtained.  

Arthritis of both hands

This claim appears to be related to the claim for service connection for tennis elbow and cubital tunnel syndrome.  Again, further medical evidence as to the exact disability involving the Veteran's hands and its relationship, if any, to active service or to a service-connected disability, must be obtained.

Buttocks cyst

The Veteran testified he has had a cyst in this area since service.  Although he reported it during service, no cyst was identified upon examination.  It was suggested that a more thorough examination could be accomplished at the time of a future colonoscopy.  No record of such a more thorough examination is available for review.  During the hearing, the Veteran testified that he continues to have this cyst; however, it has not gotten inflamed recently, as it had in the past.  Pending the receipt of further evidence indicating current disability, this matter will be reviewed further after the requested medical records have been obtained.

Low back disability/sciatica

In this case, the Veteran's current disability is established in the record.  What is not apparent is any nexus to service and specifically to active duty.  According to his medical records, the Veteran injured his low back on his civilian job in 2013, after his last period of active duty.  Again, in an abundance of caution, the Board will hold off further adjudication until all outstanding records, identified above, have been received for review.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all personnel and medical records pertaining to the Veteran's retirement from the Reserves on account of medical disqualification in November 2014 through official channels. 

2.  Obtain all complete records of VA medical treatment afforded to the Veteran by the South Texas Veterans Health Care System and all related clinics, subsequent to August 2014, for inclusion in the claims file.  

3.  After securing any necessary release, obtain complete records of VA medical treatment afforded to the Veteran by the military facilities at Lackland Air Force Base, subsequent to April 2006, for inclusion in the claims file.

4.  The Veteran should be afforded a VA dermatologic examination to identify the current severity of the Veteran's actinic keratosis and whether he has a chronic disability of tinea.  The claims folder, including all newly obtained medical records, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The Veteran's actinic keratosis and all impairment arising from it should be fully described.  IF a chronic tinea disorder is identified (based on the totality of Veteran description of symptoms and clinic record findings even if asymptomatic on examination), the examiner should render an informed opinion as to whether it is more, less, or equally likely related to the tinea shown during active service in April 2002.  The complete rationale for all opinions expressed should be fully explained.

5.  The Veteran should be afforded a VA orthopedic examination to determine whether any portion of the Veteran's left knee impairment was aggravated beyond its natural progression by his right knee disability.  The claims folder, including all newly obtained medical records, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  A complete rationale for all opinions expressed should be fully explained. 

6.  The Veteran should be afforded an appropriate VA examination to identify all current disability involving the Veteran's elbows, forearms, and hands, and whether each such disability is related to the Veteran's active service in any way.  The claims folder, including all newly obtained medical records, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  For each current disability identified, the examiner is requested to render an opinion as to whether the disability is more, less, or equally likely related to any event occurring during active duty, to include the complaints and treatment for tennis elbow.  A complete rationale for all opinions expressed should be fully explained.

7.  IF newly-received medical records show current hearing loss disability, then a medical opinion regarding whether any delayed onset hearing loss is more, less, or equally likely to be related to active duty noise exposure should be obtained or the cumulative effects of acoustic trauma during active duty, ACDUTRA and INACDUTRA service. 

8.  After the development requested above has been completed, the AOJ should readjudicate the claims.  Then, if any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


